 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE SECURITIES ACT ), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM.  EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER
OF THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION
5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
 
THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO A
PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (II) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, INCLUDING THE EXEMPTION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE), SUBJECT TO THE ISSUER’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO THIS
CLAUSE (II) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM THAT ANY SUCH EXEMPTION IS
AVAILABLE TO THE HOLDER, (III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, IN
EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT
OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.


Retrophin, Inc.
 
4.50% Senior Convertible Notes due 2019
 
No. A-1
$46,000,000
CUSIP No. 761299AA4
ISIN No. US761299AA4

 
Retrophin, Inc., a Delaware corporation (herein called the “Company,” which term
includes any successor corporation under the Indenture referred to on the
reverse hereof), for value received hereby promises to pay to CEDE & CO., or
registered assigns (the “Depositary”), the principal sum of Forty-Six Million
Dollars ($46,000,000) or such other principal amount as shall be set forth on
the Schedule I hereto on May 30, 2019, unless earlier converted or repurchased.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note shall bear interest at the rate of 4.50% per year from May 30, 2014,
or from the most recent date to which interest had been paid or
provided.  Except as otherwise provided in the Indenture, interest is payable
semi-annually in arrears on each May 15 and November 15, commencing November 15,
2014, to Holders of record at the Close of Business on the preceding May 1 and
November 1, respectively.  Interest payable on each Scheduled Interest Payment
Date shall equal the amount of interest accrued from, and including the
immediately preceding Scheduled Interest Payment Date (or from and including May
30, 2014, if no interest has been paid hereon) to but excluding such Scheduled
Interest Payment Date.  To the extent lawful, payments of principal or interest
(including Additional Interest, if any) on the Notes that are not made when due
will accrue interest at the annual rate of 1.0% above the then applicable
interest rate borne by the Notes from the required payment date in accordance
with the provisions of the Indenture.
 
Payment of the principal and interest, on this Note will be made at the office
or agency of the Company maintained for that purpose in the Borough of
Manhattan, City of New York, or elsewhere as provided in the Indenture, in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts; provided, however, that at
the option of the Company, payment of interest, may be made by (i) check mailed
to the address of the Person entitled thereto as such address shall appear in
the Note Register or (ii) wire transfer to an account of the Person entitled
thereto located inside the United States; provided further, however, that, with
respect to any Holder of Notes with an aggregate principal amount in excess of
$2,000,000, at the application of such Holder in writing to the Company,
interest on such Holder’s Notes shall be paid by wire transfer in immediately
available funds to such Holder’s account in the United States supplied by such
Holder from time to time to the Trustee and Paying Agent (if different from the
Trustee) not later than the applicable Record Date.  Notwithstanding the
foregoing, payment of interest in respect of Notes held in global form shall be
made in accordance with procedures required by the Depositary.
 
Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the Holder of
this Note the right to convert this Note into Common Stock on the terms and
subject to the limitations referred to on the reverse hereof and as more fully
specified in the Indenture.  Such further provisions shall for all purposes have
the same effect as though fully set forth at this place.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 
This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.
 
[Remainder of page intentionally left blank]
 
 
 
Signature Page to Global Note
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by the undersigned officer.
 
 
RETROPHIN, INC.

 
 
By:
_______________________________  

 
Name:

 
Title:

 
Attest
 
By:
_______________________________  

 
Name:

 
Title:

 
Dated:  May 30, 2014
 
 
 
Signature Page to Global Note
 
 
 

--------------------------------------------------------------------------------

 
 
TRUSTEE’S CERTIFICATE OF AUTHENTICATION:
 
This is one of the Notes referred to in the within-mentioned Indenture.
 
U.S. BANK NATIONAL ASSOCIATION,
as trustee
 
BY:
_______________________________  

 
Authorized Officer

 
 
 
Signature Page to Global Note
 
 
 

--------------------------------------------------------------------------------

 
 
[REVERSE OF NOTE]
 
Retrophin, Inc.
 
4.50% Senior Convertible Notes due 2019
 
This Note is one of a duly authorized issue of Notes of the Company, designated
as its 4.50% Senior Convertible Notes due 2019 (herein called the “Notes”),
issued under and pursuant to an Indenture dated as of May 30, 2014 (herein
called the “Indenture”), between the Company and U.S. Bank National Association
(herein called the “Trustee”), to which Indenture and all indentures
supplemental thereto reference is hereby made for a description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Trustee, the Company and the Holders of the Notes.  Additional Notes may be
issued in an unlimited aggregate principal amount, subject to certain conditions
specified in the Indenture.  Capitalized terms used but not defined in this Note
shall have the meanings ascribed to them in the Indenture.
 
In case an Event of Default, as defined in the Indenture, shall have occurred
and be continuing, the principal of and interest on all Notes may be declared,
and upon said declaration shall become, due and payable, in the manner, with the
effect and subject to the conditions provided in the Indenture.
 
Subject to the terms and conditions of the Indenture, the Company will make all
payments and deliveries in respect of the Fundamental Change Repurchase Price
and the principal amount on the Maturity Date, as the case may be, to the Holder
who surrenders a Note to a Paying Agent to collect such payments in respect of
the Note.  The Company will pay cash amounts in money of the United States that
at the time of payment is legal tender for payment of public and private debts.
 
The Indenture contains provisions permitting the Company and the Trustee in
certain circumstances, without the consent of the Holders of the Notes, and in
other circumstances, with the consent of the Holders of not less than a majority
in principal amount of the Notes at the time Outstanding, evidenced as in the
Indenture provided, to execute supplemental indentures adding any provisions to
or changing in any manner or eliminating any of the provisions of the Indenture
or of any supplemental indenture or modifying in any manner the rights of the
Holders of the Notes; provided, however, that no such supplemental indenture
shall make any of the changes set forth in Section 7.02 of the Indenture as
requiring the consent of each Holder of an Outstanding Note affected thereby
without such consent.  It is also provided in the Indenture that, prior to any
declaration accelerating the maturity of the Notes, the Holders of a majority in
principal amount of the Notes at the time Outstanding may on behalf of the
Holders of all of the Notes waive any past default or Event of Default under the
Indenture and its consequences except as provided in the Indenture.  Any such
consent or waiver by the Holder of this Note (unless revoked as provided in the
Indenture) shall be conclusive and binding upon such Holder and upon all future
Holders and owners of this Note and any Notes which may be issued in exchange or
substitution hereof, irrespective of whether or not any notation thereof is made
upon this Note or such other Notes.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and accrued and unpaid interest on
this Note at the place, at the respective times, at the rate and in the lawful
money herein prescribed.
 
The Notes are issuable in registered form without coupons in denominations of
$1,000 principal amount and integral multiples thereof.  At the office or agency
of the Company referred to on the face hereof, and in the manner and subject to
the limitations provided in the Indenture, without payment of any service charge
but with payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any registration of transfer or
exchange of Notes, Notes may be exchanged for a like aggregate principal amount
of Notes of other authorized denominations.
 
 
 

--------------------------------------------------------------------------------

 
 
The Notes are not subject to redemption and will not be entitled to the benefit
of any sinking fund.
 
Upon the occurrence of a Fundamental Change, the Holder has the right, at such
Holder’s option, to require the Company to repurchase all of such Holder’s Notes
or any portion thereof (in principal amounts of $1,000 or integral multiples
thereof) in accordance with the provisions of the Indenture on the Fundamental
Change Repurchase Date at a price equal to 100% of the principal amount of the
Notes such holder elects to require the Company to repurchase, together with
accrued and unpaid interest (including Additional Interest, if any) to but
excluding the Fundamental Change Repurchase Date, except as otherwise provided
in the Indenture.  The Company shall mail to all Holders of record of the Notes
a notice of the occurrence of a Fundamental Change and of the repurchase right
arising as a result thereof at any time following the Company entering into a
definitive agreement that, if consummated, would give rise to a Fundamental
Change, but in any event not later than the fifth (5th) calendar day after the
occurrence of a Fundamental Change.
 
Subject to and upon compliance with the provisions of the Indenture, the Holder
may surrender for conversion all or any portion of this Note that is in an
integral multiple of $1,000.  Upon conversion, the Holder shall be entitled to
receive the consideration specified in the Indenture.  No fractional share of
Common Stock shall be issued upon conversion of a Note.  Instead, the Company
shall pay cash in lieu of such fractional share of Common Stock as provided in
the Indenture.  The initial Conversion Rate shall be 57.4300 shares of Common
Stock per $1,000 principal amount of Notes, subject to adjustment in accordance
with the provisions of the Indenture.  If a Holder converts all or a part of
this Note in connection with the occurrence of certain Fundamental Change
transactions, the Conversion Rate shall be increased in the manner and to the
extent described in the Indenture.
 
Upon due presentment for registration of transfer of this Note at the office or
agency of the Company in the Borough of Manhattan, City of New York, a new Note
or Notes of authorized denominations for an equal aggregate principal amount
will be issued to the transferee in exchange thereof, subject to the limitations
provided in the Indenture, without charge except for any tax, assessments or
other governmental charge imposed in connection with any registration of
transfer or exchange of Notes.
 
The Company, the Trustee, any authenticating agent, any Paying Agent, any
Conversion Agent and any Note Registrar may deem and treat the registered Holder
hereof as the absolute owner of this Note (whether or not this Note shall be
overdue and notwithstanding any notation of ownership or other writing hereon),
for the purpose of receiving payment hereof, or on account hereof, for the
conversion hereof and for all other purposes, and neither the Company nor the
Trustee nor any other authenticating agent nor any Paying Agent nor any other
Conversion Agent nor any Note Registrar shall be affected by any notice to the
contrary.  All payments made to or upon the order of such registered Holder
shall, to the extent of the sum or sums paid, satisfy and discharge liability
for monies payable on this Note.
 
Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TENANT (=tenants by the entireties), JT TEN
(=joint tenants with right of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule I

 
Retrophin, Inc.
 
4.50% Senior Convertible Notes due 2019
 
No. ____________
 
Date
Principal Amount
Notation Explaining Principal Amount Recorded
Authorized Signature of Trustee or Custodian


 
 
 
 